             Case 5:19-cv-01258-JKP Document 1 Filed 10/24/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   :
Trevor Mcmeans,                                    :
                                                   : Civil Action No.: 5:19-cv-1258
                        Plaintiff,                 :
        v.                                         :
                                                   :
Financial Management Systems,                      : COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Trevor Mcmeans, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendant in their illegal efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Trevor Mcmeans (“Plaintiff”), is an adult individual residing in San

Antonio, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Financial Management Systems (“FMS”), is an Illinois business

entity with an address of 1701 Golf Road, Suite 2 – 150, Rolling Meadows, Illinois 60008,
             Case 5:19-cv-01258-JKP Document 1 Filed 10/24/19 Page 2 of 5



operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.       The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.       The Debt was purchased, assigned or transferred to FMS for collection, or FMS

was employed by the Creditor to collect the Debt.

       9.       The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     FMS Engages in Harassment and Abusive Tactics

       10.      Within the last year, FMS began calling Plaintiff in an attempt to collect the Debt.

       11.      On or around January 25, 2019, Plaintiff spoke with FMS and demanded that all

calls to him cease.

       12.      Despite having Plaintiff current and correct contact information, FMS then called

Plaintiff’s brother in an attempt to collect the Debt from Plaintiff.

       13.      FMS’ actions caused a great deal of frustration and humiliation to Plaintiff.

C.     Plaintiff Suffered Actual Damages

       14.      The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.



                                                  2
                Case 5:19-cv-01258-JKP Document 1 Filed 10/24/19 Page 3 of 5



          15.      As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                                COUNT I

                      VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

          16.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          17.      The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

          18.      The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          19.      The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          20.      The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

          21.      The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

          22.      The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

          23.      The Plaintiff is entitled to damages as a result of Defendant’s violations.



                                                     3
             Case 5:19-cv-01258-JKP Document 1 Filed 10/24/19 Page 4 of 5



                                            COUNT II

                 VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                         TEX. FIN. CODE ANN. § 392, et al.

       24.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       25.      The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       26.      The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       27.      The Defendant caused a telephone to ring repeatedly, with the intent to annoy or

abuse the Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).

       28.      The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                     PRAYER FOR RELIEF

                WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                        against the Defendant;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3) against the Defendant;

                   4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                   5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                   6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.


                                                  4
         Case 5:19-cv-01258-JKP Document 1 Filed 10/24/19 Page 5 of 5



                    Code Ann. § 392.404(a);

                 7. Actual damages from the Defendant for the all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations and intentional, reckless, and/or negligent invasions of

                    privacy in an amount to be determined at trial for the Plaintiff;

                 8. Punitive damages; and

                 9. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 24, 2019

                                            Respectfully submitted,

                                            By: __/s/ Sergei Lemberg_________

                                            Sergei Lemberg, Attorney-in-Charge
                                            Connecticut Bar No. 425027
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            E-mail: slemberg@lemberglaw.com
                                            Attorneys for Plaintiff




                                                5
